
	

113 HR 2959 IH: National Right-to-Carry Reciprocity Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2959
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Nugent (for
			 himself and Mr. Matheson) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide a
		  national standard in accordance with which nonresidents of a State may carry
		  concealed firearms in the State.
	
	
		1.Short titleThis Act may be cited as the
			 National Right-to-Carry Reciprocity
			 Act of 2013.
		2.Reciprocity for
			 the carrying of certain concealed firearms
			(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 inserting after section 926C the following:
				
					926D.Reciprocity
				for the carrying of certain concealed firearms
						(a)Notwithstanding
				any provision of the law of any State or political subdivision thereof (except
				as provided in subsection (b)), a person who is not prohibited by Federal law
				from possessing, transporting, shipping, or receiving a firearm, and who is
				carrying a valid identification document containing a photograph of the person,
				and a valid license or permit which is issued pursuant to the law of a State
				and which permits the person to carry a concealed firearm, may possess or carry
				a concealed handgun (other than a machine gun or destructive device) that has
				been shipped or transported in interstate or foreign commerce, in any State,
				other than the State of residence of the person, that—
							(1)has a statute that
				allows residents of the State to obtain licenses or permits to carry concealed
				firearms; or
							(2)does not prohibit
				the carrying of concealed firearms by residents of the State for lawful
				purposes.
							(b)The possession or
				carrying of a concealed handgun in a State under this section shall be subject
				to the same conditions and limitations, except as to eligibility to possess or
				carry, imposed by or under Federal or State law or the law of a political
				subdivision of a State, that apply to the possession or carrying of a concealed
				handgun by residents of the State or political subdivision who are licensed by
				the State or political subdivision to do so, or not prohibited by the State
				from doing so.
						(c)In subsection (a),
				the term identification document means a document made or issued
				by or under the authority of the United States Government, a State, or a
				political subdivision of a State which, when completed with information
				concerning a particular individual, is of a type intended or commonly accepted
				for the purpose of identification of
				individuals.
						.
			(b)Clerical
			 amendmentThe table of sections for such chapter is amended by
			 inserting after the item relating to section 926C the following:
				
					
						926D. Reciprocity for the carrying of certain concealed
				firearms.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect 90
			 days after the date of the enactment of this Act.
			
